Case 6:19-cv-00276-JCB-KNM Document 45 Filed 07/23/20 Page 1 of 2 PageID #: 178




                                     No. 6:19-cv-00276

                               Marcus Dewayne Matlock,
                                        Plaintiff,
                                           v.
                              Judge Christi Kennedy et al.,
                                      Defendants.

                              Before BARKER , District Judge

                                         ORDER

                 Plaintiff, proceeding pro se, filed this civil rights lawsuit
             on June 17, 2019. Having conducted a proceeding in the form
             and manner prescribed by 28 U.S.C. §636(b)(1) and (3), United
             States Magistrate Judge K. Nicole Mitchell recommends that
             the lawsuit be administratively closed because it concerns the
             same subject matter as an ongoing criminal prosecution of
             plaintiff in state court. Doc. 43. Plaintiff received a copy of this
             report on June 26, 2020. Doc. 44. Plaintiff filed no objections to
             the report, and the court has identified no clear error. Douglass
             v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)
             (en banc). Accordingly, the report and recommendation of the
             magistrate judge (Doc. 43) is adopted as the opinion of the
             court.
                It is therefore ordered that the above-styled civil action is
             administratively closed for administrative and statistical pur-
             poses and placed on an inactive docket, subject to reopening
             upon further order of the court. It is further ordered that
             plaintiff shall provide to the court status updates regarding
             his criminal case every 45 days until the case is reopened.
             Plaintiff is ordered to continue to make payments on the stat-
             utory filing fee assessed in the case.
Case 6:19-cv-00276-JCB-KNM Document 45 Filed 07/23/20 Page 2 of 2 PageID #: 179




                 When plaintiff’s pending criminal charge has been finally
             disposed of, he may request that this civil lawsuit be reopened
             and placed on the court’s active docket. The clerk of court is
             directed to accept no documents from plaintiff except for a
             motion to reopen, a status update, a motion to dismiss the
             lawsuit or one or more of the defendants, a notice of change
             of address, or an appeal of this order of administrative clo-
             sure, together with such documents as may be pertinent to the
             appeal. Should plaintiff hire an attorney for this civil action,
             the attorney may file a notice of appearance. Any documents
             received from plaintiff not in compliance with this order shall
             be returned unfiled.
                                     So ordered by the court on July 23, 2020.



                                                J. C AMPBELL B ARKER
                                              United States District Judge




                                           -2-
